Title: To James Madison from John Mason, 13 July 1808
From: Mason, John
To: Madison, James



Sir
Office of Indian Trade July 13th. 1808.

I beg leave to represent that in the month of June last, there was shipped by my Predecessor in Office, Genl. John Shee, on board the american Ship Little William, of Philada. Capt. Harrison, destined for Tonningen, a parcell of Peltry, the property of the United States and consigned for sale on their account, to Mr. Chas. F. Nagel Merchant at that place, value on board at Philadelphia Dollars 4911. 27/ 100, that on her passage the ship was captured in the British Channell by a British Privateer, called the Betsey, Capt. Chant, and carried into Plymouth, that in the month of November following, Ship & cargo including the property of the United States, were condemned in the high court of admiralty, in England, on the ground as I understand of intention to violate the blockade of the Elbe.
I learn from Mr. Jacob Sperry owner of the Ship, that an appeal for vessell & cargo has been entered by their correspondents, Messrs. Barclay & Salkeld of London, and 12 months from the 23rd: Novr. 1807 (the day of condemnation) allowed to adduce further proof.  The copies of the proceedings in the Court, and of the condemnation, have not yet come to hand.  I take the liberty to hand enclosed the original protest of the Captain, one of the original Bills of Lading, and copies of the , and of the Letter of consignment, being all the papers in the case at this time within my controul.
I respectfully submit to you, Sir, the propriety of instructing the publick agent in London, to enquire into this affair; to prosecute the appeal, & to endeavour to recover the property.
Should further proof, such as the affidavits Genl. Shee & his then Clerks, of the nature of this adventure & the ownership of the other property, or any thing more from this office be requisite be pleased inform me.  With great respect &c &c

J. M.Supt. I T


